Per Curiam.
{¶ 1} The certified question in case No. 2011-1097 is answered in the negative, and the cross-appellants’ first proposition of law in case No. 2011-1120 is sustained. Appellant’s discretionary appeal in case No. 2011-1120 is moot. The judgment of the court of appeals is reversed, and the cause is remanded for application of Havel v. Villa St. Joseph, 131 Ohio St.3d 235, 2012-Ohio-552, 963 N.E.2d 1270.
Judgment reversed and cause remanded.
O’Connor, C.J., and Pfeifer, Lundberg Stratton, O’Donnell, Lanzinger, Cupp, and McGee Brown, JJ., concur.
Squire, Sanders & Dempsey, L.L.P., Robin G. Weaver, Stephen P. Anway, and Trevor G. Covey, for appellants in case No. 2011-1097 and for appellees and cross-appellants in case No. 2011-1120.